Title: From Thomas Jefferson to Charles Pinckney, 21 September 1789
From: Jefferson, Thomas
To: Pinckney, Charles



Sir
Paris Sep. 21. 1789.

I have duly received the honor of your Excellency’s letter of April 4. inclosing the several papers relative to the creditors of S. Carolina in Europe, and undertake with great pleasure to execute your commands on that subject. I wrote immediately to Mr. Strackeiser of Bordeaux to inform him of the measures taken by the government of S. Carolina for the paiment of their foreign debts. I have received no answer from him: but Mr. Cutting, who delivered him the letter, tells me he was not disposed to alter the nature of his credit on the state. I have received from the house of Nicholas & Jacob Van Staphorst Commodore Gillon’s original bond for 69,795 florins 15 sous currt. and one hundred and fifty other original bonds of his for one thousand gilders each, for which I inclose certificates in the form prescribed in your Excellency’s letter, and have given them two sets of triplicate receipts corresponding with the certificates. In fact they are in the same words. Being to sail for America in the course of the present week, I will take these originals with me, and be very happy to receive at New York your Excellency’s permission to deposit them in the hands of your delegates there, or in such other hands as you please. I have the honor to be with sentiments of the most profound respect & esteem, your Excellency’s most obedt. & most humble servant,

Th: Jefferson

